                 Case 2:18-cv-01543-RAJ Document 49 Filed 12/07/18 Page 1 of 8




 1                                                           THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                UNITED STATES DISTRICT COURT
14                               WESTERN DISTRICT OF WASHINGTON
15                                         AT SEATTLE
16
17    BOMBARDIER INC.,
18                                                      2:18-cv-1543 RAJ
19                             Plaintiff,
20                                                      DEFENDANT MITSUBISHI AIRCRAFT
      v.                                                CORPORATION AMERICA, INC.’S
21
22                                                      POSITION ON SCHEDULING ISSUES
23    MITSUBISHI AIRCRAFT
24    CORPORATION, MITSUBISHI
25    AIRCRAFT CORPORATION AMERICA,
26    INC., et al.,
27
28
29
                               Defendants.
30
31
32            The parties sought a scheduling conference to resolve five issues needed to establish a
33
34   fair process to resolve Plaintiff Bombardier Inc.’s Motion for a Preliminary Injunction. (Dkt. 4).
35
36   The parties recently resolved two of the five issues, and partially resolved another. The rest
37
38   remain for decision by the Court. Defendant Mitsubishi Aircraft Corporation America, Inc.
39
40   (“Mitsubishi Aircraft America”) now respectfully provides its position on the remaining issues,
41
42   pursuant to the Court’s Order. (Dkt. 45).
43
44
45
                                            I.   APPLICABLE FACTS
46
47
     A.       The Motion for Preliminary Injunction
48            Bombardier filed its Motion for a Preliminary Injunction (“the Motion”) on October 19,
49
50   2018. Bombardier originally noted the Motion for November 16, 2018, (Dkt. 4), but the Motion
51
                                                                                      Perkins Coie LLP
     MITSUBISHI AIRCRAFT AMERICA’S POSITION ON                                   1201 Third Avenue, Suite 4900
     SCHEDULING ISSUES (NO. 18-CV-1543 RAJ) – 1                                    Seattle, WA 98101-3099
                                                                                     Phone: 206.359.8000
     121153-0002/142369736.1
                                                                                      Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 49 Filed 12/07/18 Page 2 of 8




 1   is now noted for January 4, 2019. (Dkt. 46.) Bombardier’s Motion was filed almost three years
 2
 3   to the day from when Bombardier first raised the issues in this case—Exhibit B to Bombardier’s
 4
 5   Complaint shows Bombardier first challenged a defendant’s conduct on October 22, 2015, when
 6
 7   it contended that Defendant AeroTEC was allegedly hiring Bombardier employees. (Dkt.1.)
 8
 9   Bombardier then filed its Motion three years later, long after any preliminary injunction could
10
11   have prevented the alleged harm. Mitsubishi Aircraft America will demonstrate that no alleged
12
13   trade secrets were misappropriated, or indeed, that it even received the alleged secrets.
14
15   Regardless, Bombardier’s Motion was filed long after it could prevent the supposed harm
16
17   Bombardier alleges.
18
19            The Motion contends, inter alia, that Mitsubishi Aircraft America misappropriated
20
21   alleged trade secrets for use in certifying the Mitsubishi Regional Jet (“MRJ”). In the
22
23   accompanying Proposed Order (Dkt. 4-1), Bombardier requests, inter alia, that the Court enjoin
24
25   Mitsubishi Aircraft America from using eleven Bombardier documents, and any information
26
27   “derived from” those documents. Bombardier contends that the documents were
28
29   misappropriated by former-Bombardier employee Defendants Laurus Basson, Marc-Antoine
30
31   Delarche and Cindy Dornéval. None of the individuals are alleged to have ever worked for
32
33   Mitsubishi Aircraft America, and the evidence will show that the individuals did not provide the
34
35   documents to, or use the documents on behalf of, Mitsubishi Aircraft America (or any other
36
37   Defendant.) Nonetheless, Bombardier contends that the alleged trade secrets were
38
39   misappropriated by Mitsubishi Aircraft America, as well as the other Defendants.
40
41   B.       Bombardier Intends to File Successive Motions for Preliminary Injunctions.
42
43            The pending Motion for a Preliminary Injunction seeks to enjoin two of the three
44
45   corporate Defendants: Mitsubishi Aircraft America and AeroTEC, both of whom have been
46
47   served. Until 2:02 PM today, the Motion sought to enjoin three of the five individual Defendants
48
49   from using information on the MRJ program: Mr. Basson, Ms. Dornéval and Ms. Delarche. (Dkt.
50
51   4.) Bombardier notified Defendants’ counsel at that time that it would no longer seek a
                                                                                       Perkins Coie LLP
     MITSUBISHI AIRCRAFT AMERICA’S POSITION ON                                    1201 Third Avenue, Suite 4900
     SCHEDULING ISSUES (NO. 18-CV-1543 RAJ) – 2                                     Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
     121153-0002/142369736.1
                                                                                       Fax: 206.359.9000
                   Case 2:18-cv-01543-RAJ Document 49 Filed 12/07/18 Page 3 of 8




 1   preliminary injunction against individuals.1 (Decl. J. Riedinger ¶ 2 Ex. A.). Bombardier has also
 2
 3   stated in its Motion that it intends to file a second preliminary injunction motion, this time
 4
 5   against Mitsubishi Aircraft Corporation (“MITAC”), a Japanese corporation, and Keith Ayre, a
 6
 7   resident of Japan, after it effects service on those Defendants. (See Dkt. 4 n.1.) Bombardier’s
 8
 9   second motion for a preliminary injunction will be based on the “same substantive grounds” as
10
11   the first motion, and will seek the same injunctive relief but against MITAC and Mr. Ayre. (Id.)
12
13   Bombardier thus intends duplicative motions on the same grounds, addressing the same
14
15   documents.
16
17   C.       The Alleged Trade Secrets
18
19            Bombardier filed its Motion for a Preliminary Injunction accompanied by an extremely
20
21   broad Proposed Order. (See generally Dkt. 4-1.) That Proposed Order sought an injunction
22
23   against the use of 15 documents (id. at 2), but only eleven were discussed in Bombardier’s
24
25   Motion (see generally Dkt. 4). It also proposed an injunction against use or disclosure of “any
26
27   additional documents, and any information or data contained therein” that “were retained by
28
29   former Bombardier employees.” (Dkt. 4-1 ¶¶ 2-3.) The Proposed Order did not identify or
30
31   describe any of the “additional documents” or place any limit on which persons were “former
32
33   Bombardier employees.” Mitsubishi Aircraft America has discussed the breadth of that
34
35   Proposed Order for weeks with Bombardier, which is why the Stipulated Motion for a
36
37   Scheduling Conference listed “Trade Secret Identification” as one of the topics for resolution.
38
39   Bombardier’s email this afternoon narrowed Bombardier’s Motion to the eleven documents
40
41   subject to the pending Motion to Seal. (Decl. Riedinger Ex. A.)
42
43            The eleven remaining documents consist of hundreds of pages, and Bombardier agrees
44
45   that not all the information in those hundreds of pages of documents are trade secrets. (See, e.g.,
46
47   Dkt. 5 at 15.) Bombardier’s Motion fails to distinguish between the public information in the
48
49
50
              1
51                Mr. Delarche, a resident of Japan, has not been served with the Summons and Complaint.
                                                                                                   Perkins Coie LLP
     MITSUBISHI AIRCRAFT AMERICA’S POSITION ON                                                1201 Third Avenue, Suite 4900
     SCHEDULING ISSUES (NO. 18-CV-1543 RAJ) – 3                                                 Seattle, WA 98101-3099
                                                                                                  Phone: 206.359.8000
     121153-0002/142369736.1
                                                                                                   Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 49 Filed 12/07/18 Page 4 of 8




 1   documents, and the allegedly trade secret information. Bombardier nevertheless seeks to enjoin
 2
 3   the Mitsubishi Aircraft America from using any information in the eleven documents, or any
 4
 5   information derived from those documents, regardless of whether the information is secret. (Dkt.
 6
 7   4-1 at 2-3.)
 8
 9   D.       Bombardier Has Known for Years of the Alleged Misappropriation
10
11            Bombardier first raised the issues addressed by its Motion in 2015. It did not file suit.
12
13   Nor did it attempt to seek an injunction. The three individuals alleged to have misappropriated
14
15   the eleven documents left Bombardier in March 2016, May 2016, and February 2017. (See
16
17   Dkt. 1 at ¶¶ 60-62.) Bombardier again did not file suit, and again did not seek an injunction.
18
19   Bombardier’s theory of misappropriation is summarized as (a) those three individuals
20
21   collectively emailed the eleven documents to their personal email addresses before they left
22
23   Bombardier and went to work for AeroTEC, and thereafter (b) the delay in certification of the
24
25   MRJ was somehow reduced by an unidentified use of the documents by AeroTEC and
26
27   Mitsubishi Aircraft America. Bombardier could have asserted the same theory it is now
28
29   pursuing at least by early 2017, but delayed until October 2018 to assert its Motion, and plans yet
30
31   another, nearly identical motion, sometime next year.
32
33                                          II.     Pending Issues
34
35            Mitsubishi Aircraft America’s position on the remaining issues is as follows:
36
37   A.       Multiple Preliminary Injunction Motions are Improper
38
39            The pending Motion is premature. It should be decided only after all parties are served,
40
41   and Bombardier files it second motion for a preliminary injunction. Bombardier should not be
42
43   allowed to file consecutive preliminary injunction motions to obtain “the same injunctive relief”
44
45   against other Defendants (MITAC and Keith Ayre) “on the same substantive grounds. . . as that
46
47   now requested.”
48
49            Successive motions for preliminary injunctions on the same grounds are not
50
51   contemplated by the rules and are inherently inefficient. Such motions waste judicial resources
                                                                                        Perkins Coie LLP
     MITSUBISHI AIRCRAFT AMERICA’S POSITION ON                                     1201 Third Avenue, Suite 4900
     SCHEDULING ISSUES (NO. 18-CV-1543 RAJ) – 4                                      Seattle, WA 98101-3099
                                                                                       Phone: 206.359.8000
     121153-0002/142369736.1
                                                                                        Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 49 Filed 12/07/18 Page 5 of 8




 1   and improperly give a plaintiff multiple bites at the apple, thereby encouraging piecemeal
 2
 3   litigation. Bombardier’s delay in filing its Motion also shows that there is no urgency to any
 4
 5   issue that warrants having the same issue decided in successive motions. The facts alleged in the
 6
 7   Motion have been known to Bombardier since at least early last year, the alleged
 8
 9   misappropriation occurred at least 22 months ago, and Bombardier had an opportunity to seek a
10
11   preliminary injunction as long as three years ago. Fundamental fairness and judicial economy
12
13   mandate that the pending Motion not be considered until after all parties have been served and
14
15   had an opportunity to address the accusations against them, especially where, as here,
16
17   Bombardier delayed for years any attempt to obtain a preliminary injunction.
18
19   B.       Access to Unserved Documents & Interim Confidentiality Agreement
20
21            The parties have resolved this issue pursuant to the terms and conditions set forth in an
22
23   Interim Confidentiality Agreement negotiated by the parties. (Decl. Riedinger Ex. B.)
24
25   C.       Briefing Schedule for the Motion for Preliminary Injunction
26
27            Bombardier seeks to file consecutive motions. Until Bombardier files its second motion,
28
29   the present Motion is premature, improper, and inefficient.
30
31            If the pending Motion nonetheless proceeds with its current noting date of January 4,
32
33   2019, the parties have agreed upon a briefing schedule, and this portion of the issue has been
34
35   resolved.
36
37   D.       Trade Secret Identification
38
39            Bombardier’s eleventh hour narrowing of the Proposed Order has resolved much of this
40
41   issue, although it does not resolve the fact that Plaintiff admits the eleven documents also
42
43   contains non-trade secret information. Plaintiffs should be required to identify the trade secrets
44
45
46
47
48
49
50
51
                                                                                       Perkins Coie LLP
     MITSUBISHI AIRCRAFT AMERICA’S POSITION ON                                    1201 Third Avenue, Suite 4900
     SCHEDULING ISSUES (NO. 18-CV-1543 RAJ) – 5                                     Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
     121153-0002/142369736.1
                                                                                       Fax: 206.359.9000
                  Case 2:18-cv-01543-RAJ Document 49 Filed 12/07/18 Page 6 of 8




 1   within the eleven documents for the reasons set forth in Mitsubishi Aircraft America’s response
 2
 3   to Bombardier’ Motion to Seal.2
 4
 5   E.       An Evidentiary Hearing Should be Conducted
 6
 7            A short (at most two-day) evidentiary hearing is appropriate on Bombardier’s motion.
 8
 9   Such hearings are appropriate when justified by “general concepts of fairness, the underlying
10
11   practice, the nature of the relief requested, and the circumstances of the particular cases.” See 7
12
13   J. Moore, J. Lucas & K. Sinclair, Moore's Federal Practice ¶ 65.04[3] at 65–59 n. 12 (2d ed.
14
15   1986).
16
17            Bombardier’s contentions are sharply contested by Defendants, especially since
18
19   Bombardier relies only on speculation to contend that its alleged trade secrets were
20
21   misappropriated by Mitsubishi Aircraft America. Bombardier assumes progress toward
22
23   certifying the MRJ has accelerated since AeroTEC and Mitsubishi Aircraft America hired former
24
25   Bombardier employees, and from that, Bombardier further assumes that the progress resulted
26
27   from misappropriation of its alleged trade secrets. (Dkt. 4 at 17-18.) Yet Bombardier has not
28
29   identified any facts showing Mitsubishi Aircraft America even received the allegedly
30
31   misappropriated documents, let alone used them.
32
33            Defendants seek the opportunity to refute Bombardier’s speculative conclusions through
34
35   live testimony, including from the individual defendants whom Bombardier contends
36
37   misappropriated the documents. The individuals will explain that they did not provide the
38
39   documents to Mitsubishi Aircraft America (or any other defendant), and that the documents were
40
41   not used in the MRJ program. The individuals will also explain that the allegedly
42
43   misappropriated documents were used by the individuals at their homes only to perform work for
44
45   Bombardier. The Court should have the opportunity to listen to the witnesses and evaluate their
46
47
48
              2
49             At the time this paper was completed, Bombardier had not yet served a revised Proposed Order. If that
50   order does not match the assertions in Bombardier’s 2:02 PM email, Mitsubishi Aircraft America will seek leave to
51   address any issues the new proposed order may create. (Decl. Riedinger Ex. A.)
                                                                                                 Perkins Coie LLP
     MITSUBISHI AIRCRAFT AMERICA’S POSITION ON                                              1201 Third Avenue, Suite 4900
     SCHEDULING ISSUES (NO. 18-CV-1543 RAJ) – 6                                               Seattle, WA 98101-3099
                                                                                                Phone: 206.359.8000
     121153-0002/142369736.1
                                                                                                 Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 49 Filed 12/07/18 Page 7 of 8




 1   credibility. Mitsubishi Aircraft America also believes the Court should hear other witnesses
 2
 3   explain that (1) the documents at issue do not contain trade secrets and (2) the differences
 4
 5   between the MRJ and Bombardier’s aircraft prevent the alleged Bombardier trade secrets from
 6
 7   even being useful to the Defendants’ certification efforts.
 8
 9            Allegations of trade secret misappropriation are serious, and by themselves cause serious
10
11   harm to the defendants. Live testimony is the best way for the Defendants to show the Court that
12
13   the Defendants acted in good faith, and did not misappropriate the alleged secrets.
14
15                      RESPECTFULLY SUBMITTED this 7th day of December 2018.
16
17                                                       s/ Mary Z. Gaston
18                                                       Jerry A. Riedinger, WSBA No. 25828
19
                                                         Mack H. Shultz, WSBA No. 27190
20
21                                                       James Sanders, WSBA No. 24565
22                                                       Mary Z. Gaston, WSBA No. 27258
23                                                       Shylah R. Alfonso, WSBA No. 33138
24                                                       Perkins Coie LLP
25                                                       1201 Third Avenue, Suite 4900
26                                                       Seattle, WA 98101-3099
27
28
                                                         Telephone: 206.359.8000
29                                                       Facsimile: 206.359.9000
30                                                       E-mail: JRiedinger@perkinscoie.com
31                                                       E-mail: MShultz@perkinscoie.com
32                                                       E-mail: MGaston@perkinscoie.com
33
34                                                       Attorneys for Defendant Mitsubishi Aircraft
35
                                                         Corporation America, Inc.
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                      Perkins Coie LLP
     MITSUBISHI AIRCRAFT AMERICA’S POSITION ON                                   1201 Third Avenue, Suite 4900
     SCHEDULING ISSUES (NO. 18-CV-1543 RAJ) – 7                                    Seattle, WA 98101-3099
                                                                                     Phone: 206.359.8000
     121153-0002/142369736.1
                                                                                      Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 49 Filed 12/07/18 Page 8 of 8




 1                                     CERTIFICATE OF SERVICE
 2
 3            I certify under penalty of perjury that on December 7, 2018, I electronically filed the
 4
 5   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
 6
 7   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.
 8
 9
10            DATED this 7th day of December 2018.
11                                                        s/Mary Z. Gaston
12                                                        Mary Z. Gaston, WSBA No. 27258
13                                                        Perkins Coie LLP
14                                                        1201 Third Avenue, Suite 4900
15                                                        Seattle, WA 98101-3099
16                                                        Telephone: 206.359.8000
17                                                        Facsimile: 206.359.9000
18                                                        E-mail: MGaston@perkinscoie.com
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                        Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                        1201 Third Avenue, Suite 4900
     (NO. 18-CV-1543 RAJ) – 1                                                        Seattle, WA 98101-3099
                                                                                       Phone: 206.359.8000
     121153-0002/142369736.1
                                                                                        Fax: 206.359.9000
